DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 objected to because of the following informalities:  Claims 1 and 7 recite “a conductive disposed between the display and the second plate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation "the conductive coil" while describing a wireless charging circuitry.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 8-17 are dependent on claims 1 or 7, and are rejected for the same reasons.
Allowable Subject Matter
Claims 18-20 allowed.
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest a device or method for wireless charging having the combination of elements/steps in the claims including, among other elements, the adjustment or decreasing of a charging current duty cycle in response to frequency criteria as described in the claims, in combination with the charging and charging control elements of the claims.
Hyun et al. US 2017/0025887 A1 discloses charging an electronic device including a display, plate, and wireless charging arrangement with device-requested changes to charging frequency and duty cycle, without the adjustment or decreasing of a charging current duty cycle in response to frequency criteria as described in the claims.
Lee et al. US 2019/0305580 A1 discloses a wireless charging method including frequency and duty cycle adjustment, without the adjustment or decreasing of a charging current duty cycle in response to frequency criteria as described in the claims.
ConclusionAny inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851